Citation Nr: 0124828	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1972 to April 
1974.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefit sought on 
appeal.

The Board notes that the veteran requested a BVA hearing at 
the Chicago, Illinois RO on his VA Form 9.  He further agreed 
to participate in a video-conferencing hearing and waived his 
right to appear personally before a Board member.  However, 
the veteran failed to appear for the videoconference.  There 
are no other outstanding hearing requests of record, and the 
request for a hearing is deemed withdrawn.  See 38 C.F.R. 
§ 20.704(d) (2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's disabilities for pension purposes are 
asthma, rated as 30 percent disabling; chronic low back pain, 
rated as 20 percent disabling, and residuals of an injury to 
the second, third, and fourth fingers of the right hand, 
rated as noncompensable.  The combined disability evaluation 
is no more than 40 percent.

3.  The veteran is 47 years old, has a GED, and has work 
experience as a laborer.  

4.  The veteran's disabilities, collectively no more than 40 
percent disabling, are not productive of total disability.

5.  Considering the veteran's age, education, and 
occupational history, his disabilities do not preclude him 
from engaging in substantially gainful employment.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met. 
38 U.S.C.A. §§ 1155, 1502, 1521, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.102, 3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 4.17 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to a permanent and total disability rating for pension 
purposes.  The veteran essentially contends that his current 
disabilities render him unemployable.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159).  This law sets forth requirements 
for assisting a claimant in developing the facts pertinent to 
his or her claim.  In this regard, the Board notes that VA 
fulfilled its duty to assist the veteran by obtaining and 
fully developing all relevant evidence necessary for an 
equitable disposition of the issue on appeal.  The RO 
afforded the veteran two VA examinations, as well as obtained 
relevant medical records.  The Statement of the Case provided 
to the veteran informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  As such, the Board finds that the duty to assist was 
satisfied and the case is ready for appellate review.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) ("[I]f BVA 
determines that [an] omission . . . did not prejudice the 
claimant or violate VA's statutory duty to assist, BVA [can] 
properly render a decision on the appeal....").

According to the law, nonservice-connected pension benefits 
are generally available for a qualifying veteran of a period 
of war if he or she is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of his or her own willful misconduct.   See 38 U.S.C.A. 
§ 1521(a) (West 1991).  A veteran is entitled to such pension 
benefits if the veteran served for 90 days or more during a 
period of war; if the veteran served during a period of war 
and was discharged from service due to a service connected 
disability; if the veteran served for a period of 90 
consecutive days which began or ended during a period of war; 
or if the veteran served for a total of 90 days during more 
than one period of war.  See 38 U.S.C.A. § 1521(j). 

There are three alternative regulations upon which a finding 
of permanent and total disability for pension purposes may be 
based.  In accordance with the VA Schedule for Rating 
Disabilities, one may establish that the veteran has a 
lifetime impairment which renders it impossible for the 
"average person" to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1502.  This method requires 
rating each disability under the appropriate Diagnostic Code, 
and then combining the ratings to determine whether the 
veteran holds a combined 100 percent schedular evaluation for 
pension purposes.  If a veteran suffers the permanent loss of 
the use of both hands or both feet, or of one hand and one 
foot, or of the sight of both eyes, or becomes permanently 
helpless or permanently bedridden, the veteran will be 
considered permanently and totally disabled.  See 38 C.F.R. 
§ 4.15.  Absent a combined 100 percent schedular evaluation, 
one may establish permanent and total disability for pension 
purposes by proving that the veteran has a lifetime 
impairment which precludes him or her from securing and 
following substantially gainful employment.  See 38 U.S.C.A. 
§ 1502; 38 C.F.R. § 4.17.  However, if there is only one such 
disability, it must be 60 percent disabling or more.  If 
there are two or more disabilities, there must be one 
disability rated as 40 percent disabling and sufficient 
additional disability to bring the combined rating to at 
least 70 percent disabling.  If the veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a 100 percent schedular evaluation for 
pension purposes.  See 38 C.F.R. §§ 4.16, 4.17.

Even if the veteran's disability ratings fail to meet the 
percentage standards referenced above, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is unemployable by 
reason of his or her disabilities, age, occupational 
background, and other related factors.  See 38 C.F.R. 
§§ 3.321(b)(2), 4.17(b).

A permanent and total disability rating under the provisions 
of 38 C.F.R. §§ 4.15, 4.16, and 4.17 will not be precluded by 
reason of the coexistence of misconduct disability when a 
veteran, regardless of employment status, has also innocently 
acquired 100 percent disability, or where unemployable, the 
veteran has other disabilities which were innocently acquired 
and which meet the percentage requirements of 38 C.F.R. 
§§ 4.16 and 4.17, and which would render, in the judgment of 
the rating agency, the average person unable to secure or 
follow substantially gainful employment.  See 38 C.F.R. 
§ 4.17a. 

A preliminary review of the record discloses that the veteran 
is not currently service connected for any disabilities.  
However, the record contains evidence of several nonservice-
connected disabilities.  The veteran's disabilities for 
nonservice-connected disability pension purposes include 
asthma, chronic low back pain, and residuals of an injury to 
the second, third, and fourth fingers of the right hand.  The 
veteran also reports a history of heart murmur, but as will 
be demonstrated, there were no objective findings of a heart 
murmur upon examination.  Therefore, for the purposes of 
determining whether the veteran is permanently and totally 
disabled, the Board will focus on the veteran's asthma, low 
back disorder, and right hand injury residuals. 

A November 1998 VA examination showed that the veteran 
related a history of back pain, asthma, and an injury to the 
second, third, and fourth fingers of the right hand from 
smashing them in a car door.  The veteran related that his 
back pain does not radiate to his lower extremities or cause 
numbness or tingling.  With regard to his asthma, the veteran 
related that he has shortness of breath, dyspnea on exertion, 
and that he uses an inhaler daily.  He also related that he 
smokes ten cigarettes per week.  Physical examination showed 
that breath sounds were equal, but slightly decreased 
bilaterally, with wheezing.  A pulmonary function test showed 
FEV-1 of 62 percent and FEV-1/FVC of 82 percent.  There was 
vertebral and paravertebral tenderness in the lumbar region 
of the back.  Flexion was from zero (0) to 90 degrees, 
extension was from zero (0) to 20 degrees, lateral flexion 
was from zero (0) to 25 degrees, and lateral rotation was 
from zero (0) to 45 degrees.  The veteran was able to walk on 
his toes and heels and squat.  Motor strength was 5 out of 5 
and deep tendon reflexes were intact.  Examination of the 
right hand showed strength was 5 out of 5 for the third and 
fourth fingers and the veteran had full passive extension.  
The second finger had strength of 1 out of 5, and flexion was 
to 25 degrees.  The veteran was diagnosed with asthma with an 
obstructive airway defect, chronic low back strain, and an 
injury to the second, third, and fourth fingers of the right 
hand.  

During the September 1999 VA examination, the veteran 
reported a history of bronchial asthma, a heart murmur, 
chronic low back pain, and minimal use of a right hand due to 
fall from a ladder.  With regard to his asthma, the veteran 
reported that he uses inhalers, smokes two cigarettes per 
day, and has dyspnea on exertion when walking 100 yards or 
climbing five to six stairs.  According to the veteran, his 
asthma attacks occur nightly, but are not severe enough to 
require emergency room treatment, and he has had a daily 
productive cough for four years.  Regarding the veteran's 
heart murmur, the veteran did not report any cardiac 
symptomatology. Concerning the veteran's low back pain, the 
veteran complained of daily, continuous low back pain that is 
a 7 out of 10 in intensity, which worsens by sitting for an 
hour and half, walking 100 yards, or lifting 20 pounds or 
more.  The veteran also reported that he is able to function 
on a daily basis and that he is able to compensate for 
symptoms related to his back disorder.  With regard to the 
veteran's right hand injury, the veteran complained of 
permanent flexion contractures of the second, third, and 
fourth fingers, and an inability to bend the proximal 
interphalangeal joint of his second finger.  The veteran also 
reported that he is right-handed, but that he can compensate 
by using his left hand for some activities.  He stated that 
he has difficulty using eating utensils, manipulating small 
objects, or using tools with his right hand.  Physical 
examination of the lungs revealed an unlabored respiratory 
rate of 16, a normal AP diameter of the lungs, and slightly 
diffuse and faint breath sounds.  There was prolonged 
expiration and mild expiratory wheezing.  Pulmonary function 
testing showed FEV-1 of 74 percent and FEV-1/FVC of 77 
percent.  Examination of the heart was negative for a murmur 
or other abnormal cardiac findings.  A review of an 
echocardiogram report from June 1999 was negative for a 
valvular abnormality.  Examination of the right hand showed 
that the veteran has range of motion of the distal 
interphalangeal joint of his second finger from 30 to 85 
degrees, of his third finger from 15 to 48 degrees, and of 
his fourth finger from 45 to 48 degrees.  The veteran had 
full extension of the proximal interphalangeal joint on the 
second finger, but only had flexion to 2 degrees.  He was 
unable to make a fully closed fist.  Examination of the 
veteran's low back showed mild tenderness of the lumbar 
paraspinal area and mild spasm bilaterally.  The veteran had 
rotation to 40 degrees right and 35 degrees left, extension 
to 15 degrees, and flexion to 45 degrees.  A chest x-ray 
showed air-trapping lungs consistent with a history of 
asthma.  X-rays of the lumbosacral spine showed spondylosis, 
S-1 spina bifida, and sacralization.  X-rays of the right 
hand showed degenerative joint disease of the second proximal 
interphalangeal joint and a cyst ulnar styloid process.  The 
veteran was diagnosed with chronic asthma and bronchitis, 
arthritis of the lumbosacral spine with chronic back pain, 
and post-traumatic arthritis of the second, third, and fourth 
fingers of the right hand with flexion deformity.

VA medical records have also been associated with the 
veteran's claims file.  A record dated September 1995 stated 
that the veteran had a history of low back pain and asthma.  
According to a radiology report dated April 1998, an L-5 
osteophyte and S-1 spina bifida were noted, as was slight 
sclerosis of the left iliac bone near the sacroiliac joint.  
In addition, x-rays of the right hand showed slight soft-
tissue swelling of the PIP joints of the second, third, and 
fourth fingers, an osteophyte of the first proximal phalanx, 
and cystic lesions of the lunate.  Rheumatoid arthritis was 
ruled out.  Records dated June 1999 reveal that the veteran 
was hospitalized for a syncopal episode.  The veteran 
reported a history of asthma with twice-weekly episodes of 
shortness of breath relieved by Albuterol.  The veteran also 
reported that he drinks one-half pint of liquor and a six 
pack of beer daily, and that he uses crack cocaine.  The 
veteran stated that he used to smoke cigarettes, but has 
quit.  Examination revealed a faint fourth heart sound, 
intact sensation, bilateral expiratory wheezes, and 5 out of 
5 motor strength in all extremities.  A record dated July 
1999 stated that examination of the veteran's lungs was 
negative for wheezes or prolonged expiration.  Another 
record, dated April 2000, stated that the veteran is a 
"weekend smoker", uses cocaine, and has a "couple" of 
beers every night.  A record dated July 2000 stated that the 
examination of the lungs revealed diffuse expiratory wheezing 
with good air movement.  The veteran was diagnosed with an 
asthma flare due to an upper respiratory infection.  Records 
dated October 1999, February 2000, April 2000, August 2000, 
October 2000, and December 2000 show that the veteran 
reported to the VA medical center for refills of his asthma 
medications.  Another record, dated April 2001, shows that 
the veteran reported for refills of his asthma medications 
after finishing his last prescription, and had diffuse 
expiratory wheezing and prolonged expiration upon 
examination.  The veteran was diagnosed with asthma and 
chronic obstructive pulmonary disease with shortness of 
breath secondary to the lack of Albuterol.

Other information relevant to the veteran's claims for 
nonservice-connected pension has been associated with the 
claims file.  The veteran's claim, VA Form 21-526, dated 
April 1998, indicated that the veteran completed twelve years 
of school.  The veteran also submitted a VA Form 21-527, 
dated September 1999, which indicated that the veteran 
completed eleven years of school, but received his GED and 
participated in job corps.  The veteran also indicated that 
he worked as a laborer, paid hourly, for thirteen months 
since becoming disabled and did not miss any time from work 
due to his disabilities.  In addition, at a July 2000 visit 
to the VA medical center, the veteran stated that he was not 
working, but that he previously worked as a security guard 
and parking attendant.

The veteran's bronchial asthma has been assigned a 30 percent 
disability evaluation pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6602.  According to Diagnostic Code 6602, a 
30 percent rating is assigned for bronchial asthma with an 
FEV-1 of 56 to 70 percent predicted, or an FEV-1/FVC of 56 to 
70 percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  A 60 
percent rating is assigned if there is an FEV-1 of 40 to 55 
percent predicted, or an FEV-1/FVC of 40 to 55 percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  
See 38 C.F.R. § 4.97, Diagnostic Code 6602.  Upon reviewing 
the rating criteria in relation to the evidence regarding the 
veteran's nonservice-connected asthma, the Board finds that 
the veteran's disability picture is most consistent with the 
currently assigned 30 percent disability evaluation.  The 
objective evidence of record does not show that the veteran 
has an FEV-1 or FEV-1/FVC of 55 percent or less.  At the 
September 1999 VA examination, pulmonary function testing 
showed FEV-1 of 74 percent and FEV-1/FVC of 77 percent.  And, 
while the veteran claims to use his inhalers nightly, he does 
not require visits to his physicians for exacerbations.  As 
such, a 60 percent disability evaluation for asthma is not 
warranted.

In addition, the veteran has been diagnosed with chronic low 
back pain, which was assigned a 20 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Diagnostic Code 5295 states that a 20 percent 
disability evaluation is warranted for lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion, in standing position.  A 40 
percent rating is assigned for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion. See 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In this 
case, the medical evidence of record shows that the veteran 
does not have severe lumbosacral strain with listing of the 
whole spine, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, or severe narrowing or irregularity of joint space.  
Rather, the veteran has been diagnosed with chronic back 
strain and arthritis of the lumbosacral spine with chronic 
back pain.  Further, the veteran's range of motion is no more 
than moderately limited.  At the most recent VA examination, 
the veteran had flexion to 45 degrees, extension to 15 
degrees, and rotation to 40 degrees right and 35 degrees 
left.  Moreover, the veteran has normal mobility.  Therefore, 
the veteran's symptomatology most closely fits within the 
criteria for the currently assigned 20 percent evaluation. 

Additionally, the veteran was diagnosed with residuals of an 
injury to the right hand, including post-traumatic arthritis 
of the second, third, and fourth fingers of the right hand, 
for which a noncompensable disability evaluation was 
assigned.  For a compensable disability evaluation of 30 
percent to be assigned, there must be favorable ankylosis of 
the index, middle, and ring fingers.  With regard to 
classifying the severity of ankylosis and limitation of 
motion of combinations of digits, ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or extreme flexion will be rated as 
amputation; ankylosis of both the metacarpophalangeal and 
proximal interphalangeal joints, with each individually in a 
favorable position, will be rated as unfavorable ankylosis; 
or, with only one joint of a single digit ankylosed or 
limited in its motion, on the basis of whether motion is 
possible to within 2 inches of the medial transverse fold of 
the palm, the rating is favorable ankylosis, otherwise 
unfavorable.  See 38 C.F.R. § 4.71a.  In this case, the 
clinical evidence of record does not show that the veteran 
has been diagnosed with ankylosis of the joints of his 
fingers on his right hand.  Moreover, the veteran's range of 
motion was only moderately limited.  At the September 1999 VA 
examination, the veteran had range of motion of the distal 
interphalangeal joint of his second finger from 30 to 85 
degrees, of his third finger from 15 to 48 degrees, and of 
his fourth finger from 45 to 48 degrees.  And, while the 
veteran was noted as being unable to make a fully closed 
fist, the veteran is able to perform daily activities and 
there is no evidence that the veteran sought treatment for 
his right hand.  As such, the Board finds that the veteran is 
not entitled to a compensable rating under the criteria for 
rating favorable multiple finger ankylosis.

As previously noted, entitlement to pension benefits may be 
found if the veteran has a lifetime impairment which renders 
it impossible for an average person to follow a substantially 
gainful occupation.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 4.15.  
Based on a review of the medical evidence, the Board 
concludes that there are no clinical findings indicating that 
the veteran's disabilities alone, as described above, are so 
severe that they would preclude an average person from 
sustaining substantially gainful employment.  Further, the 
veteran does not have a permanent total disability under the 
applicable schedular criteria, and his total combined 
evaluation is not greater than 40 percent.  In short, the 
veteran's disability is clearly not representative of a total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Although the veteran does not meet the percentage 
requirements of 38 C.F.R. § 4.16, the Board must consider 
whether the veteran is entitled to pension benefits based on 
extra-schedular criteria, including his disabilities, age, 
occupational history, and other related factors.  38 C.F.R. 
§§ 3.321(b)(2); 4.17(b).  In this regard, the Board notes 
that the veteran is 47 years old, and has completed at least 
3 years of high school, participated in job corps, and 
received his GED.  He reported that he last worked as a 
laborer for 13 months, wherein he was paid hourly and did not 
lose any time due to his disabilities.   The record further 
indicates that this employment occurred following the filing 
of his initial claim in April 1998, but prior to the 
veteran's submitting his VA Form 21-527 in September 1999.  
According to a June 1999 medical record, the veteran stated 
that he was unemployed at that time, but there is no evidence 
associated with the file showing that he sought employment 
and was denied such employment on the basis of his 
disability.

Upon consideration of the veteran's disabilities, age, 
education, and occupational history, the Board is not 
persuaded that the veteran is permanently and totally 
disabled.  The Board acknowledges the veteran's limited 
educational history, as well as his employment history, which 
consists primarily of labor-related positions.  The Board 
also acknowledges the veteran's complaints of shortness of 
breath and back pain, as well as his complaints regarding use 
of his right hand.  However, the Board is not satisfied that 
the evidence of record supports a finding of permanent and 
total disability.  The veteran's asthma, back disorder, and 
residuals of an injury to the right hand, while objectively 
confirmed by the evidence of record, do not appear to 
prohibit substantially gainful employment.  It appears from 
the evidence of record that the veteran's impairment, both 
social and industrial, is influenced by his chronic alcohol 
and drug abuse. Additionally, the record is negative for an 
opinion rendered by a medical professional that the veteran 
is unable to work based on his disabilities.  See 38 C.F.R. 
§ 4.17a.

In conclusion, the Board finds that the preponderance of the 
evidence is against a finding of entitlement to a permanent 
and total disability rating for pension purposes, on either a 
schedular or extra-schedular basis, and the appeal is denied.




ORDER

The claim for entitlement to a permanent and total disability 
rating for nonservice-connected disability pension purposes 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

